Exhibit 10.1 SECOND AMENDMENT TO CREDIT AGREEMENT THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “ Amendment ”) is made and entered into as of November 7, 2014 by and among LUBY’S, INC., a Delaware corporation (the “ Company ”); each of the Lenders which is or may from time to time become a party to the Credit Agreement (as defined below) (individually, a “ Lender ” and, collectively, the “ Lenders ”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, acting as administrative agent for the Lenders (in such capacity, together with its successors in such capacity, the “ Administrative Agent ”). RECITALS A.The Company, the Lenders and the Administrative Agent executed and delivered that certain Credit Agreement dated as of August 14, 2013, as amended by instrument dated as of March 21, 2014. Said Credit Agreement, as amended, supplemented and restated, is herein called the “ Credit Agreement ”. Any capitalized term used in this Amendment and not otherwise defined shall have the meaning ascribed to it in the Credit Agreement. B.The Company, the Lenders and the Administrative Agent desire to amend the Credit Agreement in certain respects. NOW, THEREFORE, in consideration of the premises and the mutual agreements, representations and warranties herein set forth, and further good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Company, the Lenders and the Administrative Agent do hereby agree as follows: SECTION 1. Amendments to Credit Agreement . (a)A new definition of “ AOC Real Estate ” is hereby added to Section 1.01 of the Credit Agreement, such new definition to read in its entirety as follows: “ AOC Real Estate ” means all real estate owned by the Borrower or any of its Subsidiaries (other than Scheduled Real Property), and the improvements thereto owned by Borrower and its Subsidiaries. (b)The definition of “ Applicable Rate ” set forth in Section 1.01 of the Credit Agreement is hereby amended to read in its entirety as follows: “ Applicable Rate ” means, for any day with respect to any ABR Loan or Eurodollar Loan or with respect to the commitment fees payable hereunder, as the case may be, the applicable rate per annum set forth below under the caption “ABR Spread”, “Eurodollar Spread” or “Commitment Fee Rate”, as the case may be, based upon the Total Leverage Ratio as of the most recent determination date: Total Leverage Ratio ABR Spread Eurodollar Spread Commitment Fee Rate Category 1 : greater than 2.75 Category 2 : greater than 2.00 but less than or equal to 2.75 Category 3 : greater than 1.25 but less than or equal to 2.00 Category 4 : greater than 0.50 but less than or equal to 1.25 Category 5 : less than or equal to 0.50 For purposes of the foregoing, (i) the Total Leverage Ratio shall be determined as of the end of each fiscal quarter of the Borrower’s fiscal year based upon the Borrower’s consolidated financial statements delivered pursuant to Sections 5.01(a) or (b) and (ii) each change in the Applicable Rate resulting from a change in the Total Leverage Ratio shall be effective during the period commencing on and including the date of delivery to the Administrative Agent of such consolidated financial statements indicating such change and ending on the date immediately preceding the effective date of the next such change; but the Total Leverage Ratio shall be deemed to be in Category 1 at the request of the Required Lenders if the Borrower fails to timely deliver the consolidated financial statements required to be delivered by it pursuant to Sections 5.01(a) or (b) , during the period from the deadline for delivery thereof until such consolidated financial statements are received. (c)A new definition of “ Commodity Exchange Act ” is hereby added to Section 1.01 of the Credit Agreement, such new definition to read in its entirety as follows: “ Commodity Exchange Act ” means the Commodity Exchange Act (7 U.S.C. §1 et seq.), as amended from time to time, and any successor statute. (d)The definition of “ Debt Service Coverage Ratio ” set forth in Section 1.01 of the Credit Agreement is hereby amended to read in its entirety as follows: “ Debt Service Coverage Ratio ” means, as of the last day of any fiscal quarter of the Borrower, the ratio of (a) EBITDA for the four fiscal quarters ending on such date minus , for any determination of the Debt Service Coverage Ratio during the first fiscal quarter of 2015 or any time thereafter, an amount equal to $7,500,000 (for maintenance capital expenditures) to (b) the sum of (x) Interest Expense for such four fiscal quarter period plus (y) Phantom Amortization for such four fiscal quarter period, determined in each case on a consolidated basis for Borrower and its Subsidiaries. 2 (e)
